EXHIBIT 10.53

 

Inbound and Outbound Contingency Services

 

Work Order

 

GAMSA-STAR081106-00.S.004

 

Between

 

StarTek, Inc.

 

And

 

AT&T Mobility LLC

 

1

--------------------------------------------------------------------------------


 

This Work Order GAMSA-STAR081106-00.S.004 (“WO”), effective on December 1, 2008
(“Effective Date”),  is issued pursuant to Agreement No. GAMSA-STAR081106-00
dated October 1, 2006 (“Agreement”) between AT&T Mobility LLC (“Buyer” or
“AT&T”) and StarTek, Inc. (“Supplier”), and the Agreement is incorporated by
reference herein.  Capitalized terms used in this Work Order not otherwise
defined herein shall have the definitions specified in the Agreement.  If the
Work Order conflicts with the terms and conditions of the Agreement, the terms
and conditions of the Agreement shall control unless set forth in the “Special
Considerations” section of this Work Order in which case the Work Order shall
govern and control.

 

Buyer hereby authorizes Supplier to perform the following Services:

 

1              SCOPE OF WORK

 

1.1           Supplier shall take and handle inbound and outbound customer care
inquiries for Buyer’s Advanced Network Services (“ANS”), Enterprise Technical
Support (“ETS”) and Technical Support Desk (“TSD”) (“Program”) by Phases in
support of Buyer’s contingency planning for work stoppage as follows:

 

a.     Phase 1:  Recruitment, hiring, and training of applicable resources
(Exhibit A)

b.     Phase 2:  Service Center Operations (Exhibit B)

 

1.2            In order to accommodate the uncertainty inherent in scheduling
for Buyer’s contingency planning, Supplier shall begin each Phase specified
above only upon receipt of a Change Notice from Buyer in the form set forth in
Exhibit D.   The Parties acknowledge that these phases will be triggered, if at
all, in Buyer’s sole discretion.

 

2.             PRIMARY CONTACT INFORMATION

 

2.1           The following will perform the function of primary Supplier
Project Manager for the Program for the duration of this Work Order.  Supplier
will use reasonable commercial efforts to retain the resource in this position.

 

Buyer Contact(s)

 

Supplier Contact(s)

Name: [*]

 

Name: [*]

Address: [*]

 

Address: [*]

Phone: [*]

 

Phone: [*]

Cell: [*]

 

Cell: [*]

E-mail: [*]

 

E-mail: [*]

 

3.     TERM

 

3.1           The Term of this Work Order shall commence on December 1, 2008,
(“Effective Date”), and shall continue until midnight on September 30, 2009 the
(“Term”).  The Work Order may be terminated as allowed in the Agreement or in
this Work Order.

 

4.     SERVICE SPECIFICATIONS AND REQUIREMENTS

 

4.1           The deliverables to be delivered by Supplier to Buyer pursuant to
this Work Order are listed in Exhibits A-B “Phase 1-2” (the “Deliverables”).

 

5.     PERFORMANCE STANDARDS

 

5.1           Performance Standards shall be determined for each Phase as shown
in Exhibit’s A-B.

 

PRIVATE/PROPRIETARY/LOCK

 

The information contained in this Agreement is not for use or disclosure outside
Buyer, Supplier, their affiliated companies and their third party
representatives, except under written Agreement by the contracting Parties.

 

2

--------------------------------------------------------------------------------


 

6.     PRICE

 

6.1           Materials and Services shall be compensated by Buyer to Supplier
pursuant to the rates and charges detailed in each Exhibit attached hereto and
fully incorporated herein by this reference.  Such rates and charges do not
include all applicable taxes.

 

7.       DISPUTE RESOLUTION

 

7.1           Either party may give the other party written notice of any
dispute not resolved in the normal course of business.  The parties will attempt
in good faith to promptly resolve any issue, dispute, or controversy arising out
of or relating to this Agreement promptly by negotiation between the managers
set forth below.   Within [*] ([*]) days after delivery of such notice,
representatives of both parties will meet at a mutually acceptable time and
place, and thereafter as often as they reasonably deem necessary, to exchange
relevant information and to attempt to resolve the dispute within the time
frames here:

 

 

 

Buyer

 

Supplier

Within [*]

 

[*]

 

[*]

Within [*]

 

[*]

 

[*]

Within [*]

 

[*]

 

[*]

 

If any dispute is not resolved in accordance with this process after [*], the
parties will escalate to the respective executive levels.  Both parties agree to
continue performance during the negotiation period set forth in this section of
the Work Order.

 

8.     SPECIAL CONSIDERATIONS

 

8.1           The terms set forth below shall be in addition to the terms set
forth in the respective sections of the Agreement:

 

8.1.1       Except as otherwise set forth in this Work Order or the Agreement,
Supplier will be responsible for supplying all Supplier personnel, facilities,
technology, services and materials necessary to perform the Services in
accordance with the terms and conditions set forth in this Work Order.

 

8.1.2       Supplier will provide the necessary, as of the Effective Date of
this Work Order, voice and data infrastructure and PC’s (or thin client
applications in lieu of PCs) at Supplier’ Site(s) from the point of demarcation
within Supplier’s data center(s) for voice and data communications.  The point
of demarcation is the point where AT&T Mobility-owned circuits/equipment end and
Supplier-owned circuits/equipment begin.  AT&T Mobility will provide any
intelligent call management (ICM) routing and screen-pop equipment as required;
or, alternatively Supplier will provide ICM and screen-pop equipment subject to
Exhibit C of this Work Order.   Supplier’ PCs will reside on the Supplier
network and access AT&T Mobility’s systems via web, Citrix, or other thin client
connectivity.

 

8.1.3       Supplier shall pay for [*], as of the Effective date of this Work
Order, [*].  AT&T Mobility shall be responsible for [*], including [*].  In the
event AT&T Mobility utilizes VoATM to deliver calls to a Supplier hub, AT&T
Mobility will provide [*].  Supplier agrees to relinquish ownership at no cost
to AT&T Mobility of any and all toll-free numbers associated with the Program to
AT&T Mobility or another party specified by AT&T Mobility within [*]hours of
AT&T Mobility’s request; provided that AT&T Mobility is current on all invoices.

 

8.1.4       In addition to all other rights or remedies provided for in this
Agreement or by law, either party may immediately cancel this Agreement if: 
(1) the other party becomes insolvent or makes a general assignment for the
benefit of creditors; (2) the other party admits in writing the inability to pay
debts as they mature; (3) Any court appoints a trustee or receiver with respect
to the other party or any substantial part of the other party’s assets; or
(4) An action is taken by or against other party under any bankruptcy or
insolvency laws or laws relating to the relief of debtors, including the Federal
Bankruptcy Act.

 

3

--------------------------------------------------------------------------------


 

8.1.5        Information Security:  Supplier shall be in compliance with the
AT&T Supplier Information Security Requirements included herein as Exhibit C.

 

IN WITNESS WHEREOF, the parties have caused this Work Order to be executed by
their duly authorized representatives:

 

StarTek, Inc.

 

AT&T Mobility LLC by its authorized agent, AT&T Services, Inc.

 

 

 

 

 

 

By:

      /s/ A.L. Jones

 

By:

/s/ Jewel Hornbuckle

 

 

 

 

Printed Name:

A. Laurence Jones

 

Printed Name:  Jewel Hornbuckle

 

 

 

 

Title:

CEO

 

Title: Sr. Contract Manager

 

 

 

 

 

Date:

1/29/09

 

Date:

1/9/09

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

PHASE 1

DELIVERABLES

 

ORDERING OF IT EQUIPMENT (SERVERS/CIRCUITS)

 RECRUITMENT, HIRING, AND TRAINING OF APPLICABLE RESOURCES

 

1              SCOPE OF WORK

 

1.1           Supplier is authorized to provide the following (“the Work”):

 

·      Circuits and servers as approved by AT&T

·      Recruit, Hire, and Train [*] resources (resources may be adjusted as
approved by AT&T)

 

1.2           Services shall be performed on the date when signed by last Party
through September 30, 2009 during the following hours of operation (“Hours of
Operation”) set forth below by site (“Site”):

 

 

Programs

 

Location

 

Hours of Operation

 

Maximum New Hire
*Days

 

ANS

 

[*]

 

[*]

 

[*]

 

ETS

 

[*]

 

[*]

 

[*]

 

TSD

 

[*]

 

[*]

 

[*]

 

--------------------------------------------------------------------------------

 

 

* Actual Training Days

 

1.3           Ramp Up Schedule

 

Number of Agents in production

 

 

Program

 

Total Agents

 

ANS

 

[*]

 

ETS

 

[*]

 

TSD

 

[*]

 

1.4           Hours of Operation may be amended from time to time as set forth
in Exhibit D Change in Scope of this Work Order.  Buyer reserves the right to
modify (decrease or increase) Services Hours of Operation [*] written notice to
Supplier.  Buyer agrees to utilize the procedures outlined in Exhibit D to
effect this change.

 

2.             EFFECTIVE DATE

 

2.1           Phase 1 shall commence upon receipt of written notification from
Buyer by Change Order (“Effective Date”).  This Phase may be terminated as
allowed in the Agreement or in this Work Order.

 

3.             TRAINING

 

3.1           Supplier agrees to provide Customer Service Representative (CSRs)
with initial classroom training and on-the-job training (“Nesting”) at the rates
set forth in Attachment 1 to Exhibit A (“Price”).

 

5

--------------------------------------------------------------------------------


 

3.2           Supplier agrees to provide initial Program training and Nesting to
Supplier’s CSRs in accordance with Buyer provided Training Materials, and[*],
Buyer requested monthly supplemental, policy training, and product and offer
training, at the rates set forth in Attachment 1 to Exhibit A, in order to
perform the Services described in this Work Order.

 

3.3           Buyer may request changes to initial Program training subject to
Exhibit D of this Work Order

 

3.4.          Any, and all, trainers must be certified by AT&T master trainers
to facilitate new hire curriculum.

 

4.             PRICE

 

4.1           Circuits and servers, including any termination fees incurred by
Supplier upon the expiration of the Term or earlier termination of this Work
Order – [*]

 

4.2           Recruiting, Hiring, Training – As outlined in Attachment 1 to
Exhibit A (“Price”)

 

5.             SPECIAL CONSIDERATIONS

 

5.1           The terms set forth below shall be in addition to the terms set
forth in the respective sections of the Agreement:

 

5.1.1        Termination – This Phase 1 of Work Order
No. GAMSA-STAR081106-00.S.004 may be terminated upon [*] notice utilizing the
Change Notice as outlined in Exhibit D.

 

5.1.2        Initial new hire training:  Supplier agrees to provide initial
Program training to Supplier’s CSRs in accordance with AT&T Mobility provided
Training Materials, and all retraining, ongoing soft-skills training, and
customer service training at the rates set forth in Exhibit A, in order to
perform the Services described in this Work Order.  If mutually agreed between
the parties subject to Exhibit D of this Work Order, AT&T Mobility may provide
AT&T Mobility trainers for initial train-the-trainer training programs.

 

5.1.3        AT&T Mobility may request to extend the duration of initial Program
training subject to Exhibit D of this Work Order.

 

6

--------------------------------------------------------------------------------


 

ATTACHMENT 1

TO EXHIBIT A

 

PRICE

 

For Services performed under this Work Order, Supplier shall be compensated in
accordance with the pricing shown below:

 

PROGRAM NAME

 

 

 

StarTek Tier II Pricing (US)

Technical Support Tier II,
ANS, TSD. & ETS Programs -
Tenure Level Based on Agent
Tenure in Months

 

[*]

 

$[*]

 

[*]

 

$[*]

 

[*]

 

$[*]

 

 

 

 

 

After Hours Support

 

[*]

 

$[*] Premium on Agent’s applicable Tenured Rates

 

[*]

 

$[*] Premium on Agent’s applicable Tenured Rates

 

[*]

 

$[*] Premium on Agent’s applicable Tenured Rates

Clerical Support

 

Not to exceed [*]without prior approval of AT&T

 

$[*]

DRUG SCREEN & BACKGROUND CHECK

 

[*] (Checks required as a result of attrition will be the responsibility of
StarTek.)

OVERTIME RATE & HOLIDAY

 

[*]% premium above the applicable Billable Hour rate

NESTING - PRODUCTION

 

Nesting:
  Tier II Tech Support - $[*]

TRAINING RATE

 

New Hire/Growth:
  Tier II Tech Support - $[*]

 

Supplemental Training [*]

 

Conversion Training: [*]

 

All Attrition: [*]

 

Notes:

 

a.     CSR tenure is determined based on the hire date of such CSR on any AT&T
Mobility program.  Except as otherwise stated in the Work Order, the total
amount payable by AT&T Mobility for the Services shall be determined by applying
the stated rate of compensation to the Services actually performed by
Supplier.   [*].  Holiday Rates shall apply based on applicable Holidays at the
Site.  US Holidays (applicable only in the U.S.):  New Years Day, Thanksgiving
Day, Labor Day, Christmas Day, Memorial Day, Independence Day.

 

b.     Domestic Inbound/Outbound telecom:  AT&T Mobility shall be client of
record on the (800) service.  Subject to AT&T Mobility’s prior written approval
of usage, domestic inbound and outbound telecom charges shall be [*].

 

7

--------------------------------------------------------------------------------


 

c.               Postage, shredding, express mail, printing, and courier
services, trunking and circuits, reproduction (other than [*] which is borne by
[*]), and travel (Pre-approved by AT&T Mobility) will all be charged at [*].

 

d.              Clerical Support $[*] per hour (not to exceed [*] per [*]
without prior approval of the AT&T Mobility contact identified in 2.1 of this
Work Order.  Functions shall include, but not be limited to, the following
tasks:

 

·                  Login ordering, tracking, retiring and maintenance

·                  SOX contact for all AT&T Mobility audits

·                  Clarify maintenance

·                  Submitting and tracking Credits and Adjustments

·                  Sessions Enrollments for training

·                  AT&T Mobility University setups and retires

·                  Course enrollments and completions

·                  Tracking and follow through of all Office of the President
requests

·                  Back up to LRP for all AT&T Mobility reporting

·                  Distribute and ensure follow up on feedback items (Clarify,
Wave, PCS, Tier II, SOA, Direct Fulfillment, etc.), compile results

·                  Gather and summarize results of initiatives (PAR/SRS,
migrations, etc.)

 

e.               Any Nesting will be billed at the Nesting rate set forth here
in Exhibit A.  The Conversion rate will apply for training required when CSRs
are transferred from one AT&T program to another AT&T program where “Conversion”
training is required.

 

8

--------------------------------------------------------------------------------


 

EXHIBIT B

PHASE 2

DELIVERABLES

 

SERVICE CENTER OPERATIONS

 

Buyer hereby authorizes Supplier to perform the following Services:

 

1                                         SCOPE OF WORK

 

1.1                                Supplier customer services representatives
(“CSRs”) shall shall take and handle inbound and outbound customer care
inquiries for Buyer’s Advanced Network Services (“ANS”), Enterprise Technical
Support, (“ETS”) and Technical Support Desk (“TSD”) programs (“Program”).

 

1.2                                Supplier shall assist Buyer ANS, ETS and TSD
customers with issues as specified in Attachment 1 to Exhibit B (Program
Descriptions).

 

1.3                                Any other activities, changes that result in
the nature or type, market or mix of calls to change, including any changes to
the mix of Program project(s) supported by the Site, shall be subject to
Exhibit D of this Work Order.

 

1.4                                Services shall be performed, not including
Holidays as set forth in Attachment 3 to Exhibit B, during the following Hours
of operation  (“Hours of Operation”) set forth below by site (“Site”):

 

Program Name

 

Location

 

Hours of Operation

ANS

 

[*]

 

[*]

ETS

 

[*]

 

[*]

TSD

 

[*]

 

[*]

 

1.5                                Hours of Operation may be amended from time
to time as set forth in Exhibit D of this Work Order.  Buyer reserves the right
to modify (decrease or increase) Services Hours of Operation upon [*] calendar
[*] written notice to Supplier.  Buyer agrees to utilize the procedures outlined
in Exhibit D to effect this change.

 

2.                                      EFFECTIVE DATE

 

2.1                                Phase 2 shall commence upon receipt of a
signed Change Notice (Exhibit D).  This Phase may be terminated as allowed in
the Agreement or in this Work Order.

 

3.                                      SERVICE SPECIFICATIONS AND REQUIREMENTS

 

3.1                                The deliverables to be delivered by Supplier
to Buyer pursuant to this Work Order [*] are listed in Attachment 2
“Deliverables Matrix” (the “Deliverables”).

 

3.2                                Buyer shall provide to Supplier a daily CSR
equipment fraud report (“Equipment Fraud Report”) for Supplier audit.

 

9

--------------------------------------------------------------------------------


 

4.                                      BUYER SYSTEMS USE AND DOWNTIME

 

4.1                                Should AT&T Mobility systems become
unavailable to Supplier, Supplier will follow the notification instructions
contained in AT&T Mobility’s downtime policy as provided by AT&T Mobility. 
Supplier will utilize downtime forms to capture call information on the AT&T
Mobility-provided downtime forms and will input into AT&T Mobility systems as
soon as reasonably possible after restoration of the impacted systems.  [*]. 
Supplier shall be excused from Performance Standards for the duration of the
system outage.

 

4.2                                If the telecommunications systems are in
failure due to AT&T Mobility, AT&T Mobility may require Supplier’s CSRs to go
into pure AUX state, whereby they are not receiving calls.  [*].  Supplier shall
be excused from Performance Standards for the duration of the outage.

 

4.3                                The AT&T Mobility system will be completely
down during certain after-hour times and other scheduled times throughout the
year for maintenance.  When practical, AT&T Mobility will advise Supplier of the
scheduled maintenance at least [*] prior to the times and dates that the systems
will not be available due to maintenance.

 

4.4                                Notwithstanding the foregoing, in the event
of a Supplier system/telecommunications outage, Supplier will utilize CSRs’
billable time for offline work and training for the duration of the outage. 
AT&T Mobility shall not be charged for unutilized hours for the duration of a
Supplier system outage.

 

4.5                                Supplier shall advise the AT&T Mobility
Contact and/or Supplier Manager when any AT&T Mobility-provided system is down
for more than [*].  Supplier shall provide an escalation plan with mitigating
action in the event of systems disruption to be approved by AT&T Mobility by
Services launch.

 

Supplier will continue to provide the Services under this Work Order if AT&T
Mobility relocates its operations to an interim or substitute facility or
otherwise implements any of its internal disaster recovery plans.

 

4.7                                Failure to comply materially with this
Section constitutes a material breach of the Agreement.

 

5.              PERFORMANCE STANDARDS:

 

5.1                                AT&T Mobility and Supplier have developed the
standards set forth in this Work Order, (hereinafter “Performance Standards”) to
ensure the delivery of high quality, efficient customer service.  Effective upon
signature of this Work Order by both parties (“Effective Date”), Performance
Standard measurements for Sites existing on the Effective Date shall begin the
month following the Effective Date, or for the Performance Standards related to
First Call Resolution and Respect, the next full or prorated per complete months
remaining, as the case may be, calendar quarter.  Performance Standards for
Sites opening after the Effective Date shall be applicable to Services performed
from a particular Site/Program [*] days after Site opening.  Furthermore,
anytime a particular Site/Program increases by more than [*] percent ([*] %)
over a [*] period (measured by the [*]-Day Lock FTE), Performance Standards
shall not apply with respect to such Site/Program until [*] after the
incremental Site/Program staff has been in Production handling customer calls. 
Before the application of any of the Performance Standards, the parties agree to
meet and discuss in good faith changes to the Performance Standards set forth
and the relevant AT&T Mobility invoice credits and Supplier earned debits or
bonuses with respect to such Performance Standards based on performance prior to
such Performance Standards taking effect. Performance Standards hereunder shall
be measured by Program at each Site and shall exclude [*] as set forth herein
this Work Order.  Any invoice credits owed or debits earned by Supplier shall
only apply to the Services invoiced for the particular Site/Program subject to
Section 1.1 herein for which it was measured and shall be assessed to Inbound
Receivables Management Program Billable Hours in Production only.  Any invoice
debits earned by Supplier will be used to offset AT&T Mobility invoice credits
only, except for Section 5.3.3 Occupancy which may earn a true debit. 
Notwithstanding the foregoing, Supplier may earn a Bonus subject to Sections
5.3.1 and 5.3.2.  AT&T Mobility invoice credits, Supplier earned debits to AT&T
Mobility invoice credits, and bonuses will be calculated as set forth in
Section 5.3 and shall be applied on a quarterly basis.

 

5.2                                Call Volume Forecasting/Staffing.  Each month
on a by Site/Program basis, AT&T Mobility shall provide Supplier [*] written
forecasts to be used by Supplier as a guide for recruitment, planning and
staffing activities.  The [*] written forecasts are as follows:

 

10

--------------------------------------------------------------------------------


 

1.   [*]-Day Staffing Requirement

 

a.              Buyer will provide to Supplier a [*]-day staffing requirement
with the required number of Full Time Equivalents (“FTEs”) (not to include OT)
by Site/Line Group for recruitment purposes.

 

b.             [*]-Day Call Volume Outlook:  Buyer will provide to Supplier a
[*]-Day Call volume Outlook with the required number of Full Time Equivalents
(“FTEs”) by Site/Program for recruitment purposes.

 

c.              Based upon Buyer’s proposed [*]-day staffing requirement and its
[*]-Day Call Volume Outlook, the parties will mutually agree upon the required
[*]-day staffing requirement (“[*]-Day Staffing Requirement”).

 

2.   [*] Day Locked Forecast

 

a.              Buyer will provide to Supplier a [*]-Day Volume Forecast with
the estimated daily number of calls by Site/Program for planning purposes as
well as forecasted modification training for the applicable month  (“[*] Day
Lock”).

 

b.             Buyer will provide to Supplier a [*] staffing model by interval
on the Site level (suggested staffing or call volume).

 

3.   [*] Day Forecast

 

a.              Buyer will provide to Supplier [*] call arrival patterns by
Site/Program

 

Supplier shall provide FTE staffing pursuant to the mutually agreed upon [*] Day
Lock based upon the [*] Day Outlook Forecast, which will include an assumption
of the current training and nesting requirements set forth in Exhibit A. 
Notwithstanding the foregoing, in the event that AT&T Mobility requests training
to extend beyond the current requirements set forth in Exhibit A, the parties
shall address the change subject to Exhibit D of this Work Order.

 

The mutually agreed upon [*] Day Lock represents a commitment by AT&T Mobility
and Supplier with respect to staffing levels.  Once the [*] Day Lock is agreed
to, AT&T Mobility agrees to compensate Supplier for the Billable Hours incurred
for the applicable month, and it is Supplier’s responsibility to staff to the
[*] Day Lock as mutually agreed upon.    In cases where Supplier has duplicate
Programs across Sites, AT&T Mobility and Supplier shall mutually agree upon
volume changes at a Site level as long as the [*] Day Lock remains unchanged. 
In the event that actual volumes are less than the [*] Day Lock, Supplier will
use reasonable best efforts to ensure productive utilization of CSRs, which may
include offering voluntary go home (“VGH”) or internal training.

 

Each [*] Day Forecast will be prepared on a Site/Program basis in [*] intervals
and will include estimated call volumes, estimated average handle times,
estimated shrinkage percentages and, when available, any other information which
would be relevant for Supplier in providing the Services.

 

Both AT&T Mobility and Supplier will need to agree upon the volume forecasts and
related staffing when the [*] Day Lock represents [*] % change from the previous
[*] Day Outlook Forecast, as it may require additional new hire training.  The
parties shall mutually agree upon adjusted staffing for the modified forecast
volumes pursuant to Exhibit D of this Work Order.  Notwithstanding the
foregoing, in the event a Site requires a reduction of more than [*] CSRs,
Supplier shall have  [*] days from receipt of written notice, or the minimum
number of days required to maintain compliance with the laws applicable in the
affected Site’s location, to comply with the AT&T Mobility provided forecast.

 

a)                                      The Performance Standards outlined in
this Work Order may be changed by AT&T Mobility upon [*]written notice to
Supplier per the procedure outlined in Exhibit D, Management Procedures for
Change in Scope of this Work Order.

 

11

--------------------------------------------------------------------------------


 

b)                                     Notwithstanding the foregoing Performance
Metrics and/or AT&T Mobility invoice credits under this Work Order or the
Agreement shall be waived to the extent they are attributable to a failure
caused by AT&T Mobility or if actual call volume for the Program exceeds or is
less than the [*] Day Lock for such Site/Program by more than [*] percent ([*]
%) or as otherwise set forth in this Work Order or the Agreement.

 

c)                                      Material failure to meet the same
Performance Standards at the same Site/Program for [*] ([*]) consecutive months
shall be considered a material default.

 

d)                                     Supplier shall provide at least [*]
percent ([*] %) of the staffing pursuant to the [*] Day Lock and in any case
shall use reasonable efforts to achieve [*] percent ([*] %) of the staffing
pursuant to the [*] Day Lock, and AT&T Mobility shall provide at least [*]
percent ([*] %) of the Billable Hours pursuant to the  Day Lock.  If Supplier
fails to staff at least [*] percent ([*] %) of the [*] Day Lock and the shortage
materially impacts AT&T Mobility’s ability to provide services to its customers,
Supplier’s failure will be considered a material default.   At the request of
AT&T Mobility, Supplier will provide a corrective action plan for such breach.

 

e)                                      Supplier shall be excused from
Performance Metrics and/or AT&T Mobility invoice credits under this Work Order
in the event the parties determine that the components and/or assumptions used
to determine the [*] Day Lock are inaccurate resulting in Supplier failing to
meet Performance Metrics.  The parties will mutually agree upon which component
and/or assumption is inaccurate, will correct and re-run current and future
forecasts utilizing the corrected components and/or assumptions.  Variable
assumptions and/or components include, but shall not be limited to:  [*].

 

5.3                               Performance Metrics:  The following
Performance Metrics shall be measured on a Site basis and shall be subject to
material default and the applicable AT&T Mobility invoice credit, Supplier
earned debit to AT&T Mobility’s invoice credit, or Bonus set forth herein. 
Notwithstanding the foregoing, AT&T Mobility may request that additional
Programs be subject to the Performance Metrics subject to Exhibit B of this Work
Order.

 

5.3.1                      First Call Resolution Rate (“FCR”):  is defined as
the total number of first time callers divided by the number of “One and Done”
calls.  Wrong Interactions are factored out of calculation.  Each site is
measured/accountable for this revised FCR   FCR will be measured quarterly by
Site and shall be ranked against Like Sites’ national average, contingent upon a
sample size of at least [*] per Site.  Sample sizes of less than [*] shall be
excluded from the quarterly measurement.  AT&T Mobility or AT&T Mobility vendor
sites with samples sites of less than [*] shall not be included in the stack
ranking.

 

AT&T Mobility invoice credits and Supplier earned offset debits will be applied
at the end of the quarter, by Site/Program pursuant to Exhibit B.  New sites
will be measured [*] after the first call received in Production.  Converted
sites (sites subject to Conversion training as described in  Exhibit B herein)
will be measured [*]after the first call received in Production.  The AT&T
Mobility invoice credits and Supplier earned offset debits will be applied in
the following fashion based on FCR scores:

 

below [*] % of Like sites

 

[*] % AT&T Mobility invoice credit

[*]% of Like Sites

 

[*] % AT&T Mobility invoice credit

[*]% of Like Sites

 

[*] % Supplier earned offset debit

[*]%+ of Like Sites

 

[*] % Supplier earned offset debit

 

 

 

AT&T Mobility invoice credit not to exceed [*] %

 

 

 

A [*] percent ([*] %) bonus may apply on a per Site basis if the FCR stretch
target is achieved in any quarter (“Bonus”).  The stretch target for First Call
Resolution is [*] percent ([*] %) or better.   The Bonus shall be calculated as
follows:  1) The quarterly invoice credit(s) /debit(s) shall be calculated
(“Offset Result”), then (2) the Bonus shall be applied to the Offset Result. 
Additionally, no invoice credit shall be due for the FCR performance standard if
the FCR goal was achieved for the quarter.

 

12

--------------------------------------------------------------------------------


 

5.3.2                        Respect: will be measured [*] by Site and shall be
ranked against Like Sites’ national average, contingent upon a sample size of at
least [*] per Site.  Sample sizes of less than [*] shall be excluded from the
[*] measurement.  AT&T Mobility or AT&T Mobility vendor sites with samples sites
of less than [*] shall not be included in the stack ranking.

 

AT&T Mobility invoice credits and Supplier earned offset debits will be applied
at the end of the [*], by Site/Program pursuant to Exhibit B.  New sites will be
measured [*] after the first call received in Production. Converted sites (Sites
subject to Conversion training as described in Exhibit B herein) will be
measured [*]after the first call received in Production.

 

The AT&T Mobility invoice credits and Supplier earned offset debits will be
applied in the following fashion based on Respect scores:

 

below [*] % of Like Sites

 

[*] % AT&T Mobility invoice credit

[*]% of Like Sites

 

[*] % AT&T Mobility invoice credit

[*]% of Like Sites

 

[*] % Supplier earned offset debit

[*]%+ of Like Sites

 

[*] % Supplier earned offset debit

 

 

 

AT&T Mobility invoice credit not to exceed [*] %

 

 

 

A [*] percent ([*] %) bonus may apply on a per Site basis if the FCR and Respect
stretch targets are achieved in any quarter (“Bonus”).  The stretch target for
Respect is [*] percent ([*] %) or better.   The Bonus shall be calculated as
follows:  [*].  Additionally, no invoice credit shall be due for the Respect
performance standard if.

 

5.3.3                      Occupancy Rate:  The Occupancy Rate will be measured
monthly, and shall be determined by [*]. The Occupancy Performance Standard and
associated AT&T Mobility invoice credit will be [*] in the event that the actual
call volume is less than [*] percent ([*] %) of the [*] Day Lock.  Any
individual days where the actual call volumes are less than the [*] Day Forecast
by [*] percent ([*] %) or more and the Occupancy target is missed will be [*]
the monthly calculation of Occupancy.  The AT&T Mobility invoice credits and
Supplier earned debits will be applied in the following fashion based on
Occupancy Rate scores:

 

below

 

[*] % AT&T Mobility invoice credit

 

 

[*]% Supplier earned debit

above

 

[*] % Supplier earned debit

 

Notwithstanding the foregoing, Supplier may only earn a debit for Occupancy if
it is staffed to at least [*] percent ([*] %) of the full time equivalents
(“FTEs”) mutually agreed upon in the [*] Day Lock.  An FTE is defined by [*]
worked hours.

 

5.3.4                      Call Transfer Rate:  Call Transfer Rate will be
determined by [*] by a live CSR.  The parties acknowledge and agree that
Supplier shall strive to meet the goal set forth herein but shall not be subject
to material default of this Program, the Work Order or the Agreement for any
failure to meet the target.  The Call Transfer Rate Performance Standard will be
waived if the average of other Like Sites is greater than or equal to [*]
percent ([*] %).  Change management procedures set forth in Exhibit D of this
Work Order will be invoked for process changes directly impacting Call Transfer
Rates.

 

TBD

 

(Rounded to the nearest whole percentage)

 

5.3.5                      Average Handle Time (“AHT”):  The AHT target by
Site/Program shall be provided by AT&T Mobility as part of the [*] Day Lock and
shall be measured [*] as it applies to material breach.  The AHT Performance
Standard will be waived if the actual Call Volume is greater than set target
provided in the [*] Day Lock.  The AHT target provided in the [*] Day Lock will
be subject to material breach, however, will not be subject to credits or
debits.  Converted sites (sites subject to Conversion training as described in
Exhibit B herein) will be measured [*] after the first call received in
Production,

 

13

--------------------------------------------------------------------------------


 

With respect to credits and debits, AT&T Mobility may receive the invoice credit
set forth herein in the event the [*] AHT measurement meets the specified
target.  Change management procedures set forth in Exhibit D of this Work Order
will be invoked if AHT targets need to change.

 

The AT&T Mobility invoice credits will be applied in the following fashion:

 

Above specified target

 

[*] % AT&T Mobility invoice credit

 

5.3.6                      Short Call Rate: Shall mean calls that are less than
[*] in length.  Converted sites (Sites subject to Conversion training as
described in Exhibit B herein) will be measured [*] after the first call
received in Production. Change in procedures shall be subject to Exhibit D of
this  Work Order.

 

5.3.7                      Total Resolved:  Will be measured [*] by Site and
shall be ranked against Like Sites’ national average, contingent upon a sample
size of at least [*] per Site.  Sample sizes of less than [*] shall be excluded
from the [*] measurement.  AT&T Mobility or AT&T Mobility vendor sites with
samples sites of less than [*] shall not be included in the stack ranking.

 

AT&T Mobility invoice credits and Supplier earned offset debits will be applied
at the end of the quarter, by Site/Program pursuant to Exhibit B.  New sites
will be measured [*] after the first call received in Production.  Converted
sites (sites subject to Conversion training as described in Exhibit B herein)
will be measured [*]after the first call received in Production. The AT&T
Mobility invoice credits and Supplier earned offset debits will be applied in
the following fashion based on Total Resolved scores:

 

below [*] % of Like sites

 

[*] % AT&T Mobility invoice credit

[*]% of Like Sites

 

[*] % AT&T Mobility invoice credit

[*]% of Like Sites

 

[*]% Supplier earned offset debit

[*]%+ of Like Sites

 

[*] % Supplier earned offset debit

 

 

 

AT&T Mobility invoice credit not to exceed [*] %

 

 

 

A [*] percent ([*] %) bonus may apply on a per Site basis if the Total Resolved
stretch target is  achieved in any quarter (“Bonus”).  The stretch target for
Total Resolved is [*] percent ([*] %) or better.   The Bonus shall be calculated
as follows:  [*].  Additionally, no invoice credit shall be due for the Total
Resolved performance standard if [*].

 

5.3.8                     Availability: The measurement for Availability will be
measured [*] and shall be calculated as follows:  [*].

 

Defined as sum [*].  Converted sites (Sites subject to Conversion training as
described in Exhibit B herein) will be measured [*]after the first call received
in Production.  Change in procedures shall be subject to Exhibit D of this  Work
Order.

 

5.3.9                     Wave Survey:  shall mean an external customer survey
completed by a third party to measure first call resolution, total resolution,
overall satisfaction, and willingness to recommend.

 

5.3.10               Call Quality:  shall mean an external monitoring process
that measures the representative’s ability to Adhere to policy and procedures,
adequately service customers, and resolve customer issues.  The three major
areas of measurement are business practices, rep index, and resolution.  The
specified goal shall be measured [*].  Converted sites (Sites subject to
Conversion training as described in Exhibit B herein) will be measured [*]after
the first call received in Production.  Change in procedures shall be subject to
Exhibit D of the Work Order.

 

5.3.11

 

14

--------------------------------------------------------------------------------


 

Program

 

Target

 

 

 

ANS

 

 

 

 

AHT: [*]

 

 

Accessibility: [*]%

 

 

ASA: [*]

 

 

Occupancy: [*]%

 

 

Service Levels: [*]% in [*] and [*]% in [*] (both should be tracked)

 

 

Availability: [*]%

 

 

FCR: [*]%

 

 

 

ETS and TSD

 

 

 

 

Availability: [*]%

 

 

Accessibility: [*]%

 

 

Occupancy Rate: [*]%

 

 

ASA: [*] (service level — [*]% [*])

 

 

Service Level: [*]% [*] (want report on [*] as well)

 

 

AHT: [*]

 

 

Conf/Transfer: [*]%

 

 

Repeat Calls: [*]%

 

 

Short Call: [*]%

 

 

Repeat Calls: [*]%

 

 

Supervisor to Rep. ratio: [*]

 

 

Wave Goals:

 

 

·        First Call Resolution: [*]%

 

 

·        Total Resolved: [*]%

 

 

·        Overall Satisfaction: [*]%

 

 

·        Willingness to Recommend: [*]%

 

 

·        Rep. Index: [*]%

 

6.                                     CAP

 

The resulting Supplier earned debits and AT&T Mobility invoice credits for the
applicable Performance Standard measurement set forth herein Section 6 will only
be applied to the applicable Site’s Program Billable Hours billed for
the affected Line of Business (BEUC or NBO).  For each Line of Business the
total AT&T Mobility invoice credit for all Performance Standards in aggregate in
any month cannot exceed a maximum of [*] percent ([*]%) of the Line of Business
invoice amount.  For each Line of Business the total invoice debits to AT&T
Mobility’s invoice credit for all Performance Standards in aggregate in any
month cannot exceed a maximum of a [*] percent ([*]%) of the Line of Business
invoice amount.  Notwithstanding the foregoing, Supplier may earn an additional
[*] percent ([*] %) Bonus per [*] upon attainment of FCR and Respect stretch
targets for each applicable Line of Business.

 

7.                                     PERFORMANCE METRICS WAIVERS

 

7.1        In addition to any other waivers set forth in this Work Order,
Supplier shall be excused for failures to meet any Performance Metric and shall
not be in breach of this Work Order if such failure is caused by: a) AT&T
Mobility; and/or b) third parties (hired or contracted) to provide system
applications and/or system application services to or for AT&T Mobility
(including carriers) (a) and (b) collectively referred to as “AT&T
Mobility/Service Provider”) including without limitation acts or omissions of
AT&T Mobility/Service Provider.

 

7.2        Notwithstanding anything to the contrary herein, in addition to
waivers set forth herein this Work Order, AT&T Mobility may choose to waive
Performance Standards and applicable penalties at its sole discretion.  AT&T
Mobility must invoke this option in writing within [*] of a missed Performance
Metric.  Failure by AT&T Mobility to provide such written claim shall constitute
a waiver by AT&T Mobility of any claims for penalties/service credits or a
different penalty/service credit amount for the applicable service period.

 

15

--------------------------------------------------------------------------------


 

8.                                      PRICE

 

8.1                                Services shall be compensated by Buyer to
Supplier pursuant to the rates and charges detailed in Attachment 3  (“Price”)
which is attached hereto and fully incorporated herein by this reference.  Such
rates and charges [*] all applicable taxes.

 

9.              SPECIAL CONSIDERATIONS

 

9.1                                Quality Assessment:  Supplier will provide
enough Quality Assessment (“QA”) agents at the QA rate set forth in Exhibit B,
to CSRs to meet the average number of observations monthly.  Each CSR is
monitored an average of [*] evaluations per [*] by QA and Production
staff/personnel collectively and other informal evaluations as agreed upon by
the parties based upon individual CSR performance. Supervisors will use
commercially reasonable efforts to provide feedback within [*] if below goal and
[*] if within or above goal.  Agents needing improvement will receive additional
evaluations via various methods (side by side, additional monitoring, remote
monitoring, double jacking, etc.).  QA agents will shadow CSRs while on the call
without the CSR being aware they are being monitored.  Calibration sessions
between Supplier QA agents, Supplier supervisors and AT&T Mobility
representatives will be held weekly to ensure scoring and feedback to CSRs is
consistent.  If Supplier fails to monitor an average of [*] evaluations per [*]
by QA and Production staff/personnel collectively as set forth above, Supplier
will be advised of such deficiencies and Supplier will have [*] to bring
performance back to objective’s standards.  AT&T Mobility and Supplier may
mutually agree to modify the standards upon written agreement signed by both
parties, in the event AHT increases by [*] percent ([*] %) from the previous
month’s [*]-Day Commitment, AT&T Mobility and Supplier shall re-evaluate the QA
staffing required to meet the obligations set forth herein

 

8.2                                Scripts:  AT&T Mobility shall be responsible
for and must approve scripts, order forms, and report formats to be used by
Supplier for Services provided pursuant to this Work Order.  If Supplier desires
any changes  whatsoever to the aforementioned scripts, forms or formats, then
Supplier must obtain AT&T Mobility’s prior written approval of such changes.

 

8.3                                Time off granted to CSRs shall be scheduled
such that it does not affect service levels.

 

10.       DEFINITIONS

 

10.1                          “AUX State” the state in which users are logged in
to the switch but not receiving (inbound) or making (outbound) calls

 

10.2                          “Average Handle Time” (AHT) is defined as the
total time a CSR is in talk time plus after-call wrap time plus hold time
divided by the number of calls taken by that CSR in the measured period of time.

 

10.3                          “Billable Hour” The time between the time a CSR
clocks into and clocks out of Supplier’s time keeping system for the purpose of
performing agreed upon work for AT&T Mobility.  This time shall include a
maximum of [*] per day of pre-shift instructions per CSR unless otherwise
directed by AT&T Mobility.  The Billable Hour include [*] for breaks but does
not include lunches, sick time, vacations, or Supplier sponsored events such as
non-AT&T Mobility focus groups and non-AT&T Mobility development.  Actual time
in a Billable Hour for billing purposes is [*] minutes.

 

10.4                          “Customer Service Representative” or “CSR” means a
Supplier employee who is contacted by and speaks with AT&T Mobility’s customers
either via telephone, email or on-line chat sessions on behalf of AT&T
Mobility.  A CSR provides support, answers questions and solves problems related
to AT&T Mobility’s Products or Programs.

 

10.5                          “Interactive Voice Response” or “IVR”, is a phone
technology that allows a computer to detect voice and touch tones using a normal
phone call. The IVR system can respond with pre-recorded or dynamically
generated audio to further direct callers on how to proceed.

 

10.6                          “Nesting” means the period after CSRs have
completed the classroom training and are receiving inbound calls in the
Production environment with mentoring and coaching.

 

16

--------------------------------------------------------------------------------


 

10.7                          “Occupancy” means the percentage of time the CSR
is logged into CMS handling calls (any and all components of Average Handle
Time) and shall be determined by subtracting total idle time (idle while logged
in)  from total logged in time and dividing the difference by total logged in
time.

 

10.8                          “Offset Debit” refers to a bonus that can be
earned by supplier for above average performance.  In the event that supplier
performs well and does not incur any credits, earned debits will still be
applied.

 

10.9                          “Payroll Hour” is defined as an hour for which a
CSR is compensated by Supplier

 

12.10                    “Privacy Laws” means Laws relating to data privacy,
trans-border data flow or data protection.

 

12.11                    “Product” or “Program” means AT&T Mobility’s services
and customer support services related thereto.

 

12.12                    “Production” is defined as the mode when CSR’s, after
successfully completing the prescribed new hire training program, are handling
live calls from AT&T Mobility customers.

 

12.13                    “Project” is defined as any effort for which a WO is
created in support of AT&T Mobility.

 

12.14                    “Quality Assessment” is based upon the quality
observations outlined in Section 11.1.3 of this WO.  Total Quality Assessment
score is the average of all observation scores performed within the performance
period.

 

12.15                    “Service Level” is defined as the percentage of AT&T
Mobility’s customers who will have access to a live CSR within the specified
amount of time, as a percentage of total calls offered to Supplier’s ACD.

 

12.16                    “Short Call Rate” “ shall mean calls, excluding the
TDMA Line Group, which are less than [*] in length.

 

12.17                    “Team Leader” means a Supplier employee of supervisory
level.

 

12.18                    “User(s)” means AT&T Mobility and its authorized Third
Parties, as well as each of their respective employees, agents, representatives
and customers, if any, who use goods or services relating to, resulting from, or
arising out of Products and/or Services provided by Supplier hereunder.

 

12.19                    “Warm Transfer” is defined as the process of
transferring a customer seeking information to the appropriate resource to
assist the customer. During the call transfer, the transferring CSR will
introduce the calling customer to the receiving CSR and provide a brief overview
of the customer.

 

17

--------------------------------------------------------------------------------


 

ATTACHMENT 1

TO EXHIBIT B

PROGRAM DESCRIPTIONS / JOB OVERVIEWS

 

Program Name

 

Program Description
Functions shall include, but may not be limited to, the

following tasks:

 

Program Projects by

Sites

 

 

 

 

 

 Advanced Network Services (ANS)

 

Business As Usual (BAU) — BCSS1

1.     Customer facing call taking Specialist

2.     Support the following Devices:

·     Palm Operating System

·     Windows Mobile

·     Blackberry

·     Symbian Operating Systems

·      Standard Consumer Devices

3.     supports troubleshooting of the following primary issues

·     Internet Connectivity

·     MediaNet

·     Email (Corporate, MediaNet and Personal)

·     SMS/MMS

·     Ringtone/Application Download

·     Adding /Removing features in billing systems for troubleshooting

 

[*]

 

 

 

 

 

 

 

LaptopConnect (LTC) — BCSS1

1.     Customer facing call taking Specialist

2.     Support the following Operating Systems with the AT&T Communication
Manager:

·     Windows (200,XP, and Vista are the most common)

·     Macintosh

3.     supports troubleshooting of the following
Devices· 

Tethering via:

·      IrDA

·      Bluetooth

·      Cable

·      AirCards (including limited troubleshooting on some imbedded modems)

4.supports troubleshooting of the following primary issues:

·     Communication Manager Setup

·     Unable to connect

·     Able to connect, but not browse

·     Unable to receive email

·     VPN connectivity issues

·      Adding /Removing features in billing systems for troubleshooting

 

 

 

18

--------------------------------------------------------------------------------


 

Program Name

 

Program Description
Functions shall include, but may not be limited to, the

following tasks:

 

Program Projects by

Sites

 

 

 

 

 

Enterprise Technical Support (ETS)

 

·       Helpdesk to Helpdesk Support  for Enterprise Customers, Government
accounts and Public Safety

·       Highly skilled and knowledgeable representatives

·       Continuous internal training

·       [*] representatives  -[*]  &  [*]

·       All-In-One Support: Voice & Data available [*]

·       Supports: ISE, UMPTS, EDGE, GPRS, GSM, Frame Relay, PTT, IPPT,
Enterprise Paging, SMS and Laptop Connect products

·       Proactive Network Outage & Maintenance          Notifications

·       Integrated with Enterprise On Demand/Self -Service Portal for electronic
fault handling (tickets)

·       Works along side System Engineers  for custom implementations

·       Unique customer PIN to access  a Toll Free queue

·       Structured and timely on-boarding process to introduce new customers to
comprehensive support capabilities

·       Consistent customer communication throughout the lifecycle of each issue

·       Staffed and organized for customer, issue and application familiarity

 

[*]

 

 

 

 

 

Technical Support Desk (TSD)

 

Small Business — BAE/BAM/SBAM and Retail Rep

·       Phoenix/BASE Navigation

·       FAN Migrations

·       Archived Contract Reprints

 

Small Business Key Contacts (SBKC) supporting a Business Owner or Authorized
Order Placer

 

AUID is required when calling

 

·       BASE PIN Management

 

Small Business Activation Support (SBAS) representatives

·       Work to clarify cases related to system errors

·       Report and monitor system outage or latency

 

[*]

 

 

 

 

 

Reports Analyst

 

Conduct quarterly Program reviews to cover Program highlights, overall account
activity, budget analysis, review key reports and metrics at a management level,
the incentive programs that were run and their results, and to ensure that
stated agreed upon Program objectives are being met (return on investment or
“ROI”). If Program objectives are not being met, team

 

 

 

19

--------------------------------------------------------------------------------


 

Program Name

 

Program Description
Functions shall include, but may not be limited to, the

following tasks:

 

Program Projects by

Sites

 

 

must collectively establish an action plan to be implemented within [*] to
achieve measurable results within [*].

 

 

 

20

--------------------------------------------------------------------------------


 

ATTACHMENT 2 TO EXHIBIT B — DELIVERABLES MATRIX

 

Deliverables/Specifications/Requirements

 

Delivery Date

 

Evidence of Success

Deliverable Set # 1 — Reporting

ACD Report: Comprehensive report with data taken directly from the switch.
Details total calls offered, calls handled, calls abandoned, average speed of
answer, average handle time by live agent and downtime. Delivered to AT&T
Mobility daily.

 

Agent (PAR) Report: Agent or Personal Accountability Reports provide queue
performance statistics broken down by agent. Data elements include the number of
ACD calls answered, the average time spent on each ACD call, the average time
spent waiting between ACD calls, the time spend doing post-call work, the time
spent logged into the system, Short calls, transfer rates, availability etc.
Delivered to AT&T Mobility daily.

 

Call Disposition Report: offers call disposition detail by type code. Supplier
may provide this report to AT&T Mobility subject to Exhibit D of the Agreement.

 

System Outages Report: Report provides a listing of the date, time, duration and
description of any system outages to Supplier’ systems, root cause analysis, and
preventive measures. Delivered to AT&T Mobility when system outages occur.

 

Call Comparison: Compares forecasted to actual call volume and answer
performance.

 

Combined FTE: Report provides headcount and training data, as well as weekly
attrition. Delivered to AT&T Mobility weekly.

 

Attrition Training: Report provides ongoing attrition training data, with class
details (class size, dates, etc.). Delivered to AT&T Mobility weekly.

 

Interval: report provides [*] interval call volume data. Delivered to AT&T
Mobility daily.

 

Invoice Detail: Invoices will include detailed documentation including but not
limited to, for each CSR; a list of CSR names, hours logged via the ACD, hours
logged, hire date, tenure, and indicator for training or Production status.

 

Weekly Quality Report: Weekly roll up of quality performance to include: scores
from evaluations completed by Supplier’ quality team, scores from evaluations
completed by Supplier’ leadership team (team leads/supervisors), QA/Team Lead
score variance, combined score, total evaluations completed by QA team, total
evaluations completed by Team Leads.

 

Monthly Quality Report Monthly roll up of quality performance to include: scores
from evaluations completed by Supplier’ quality team, scores from evaluations
completed by Supplier’ leadership team (team leads/supervisors), QA/Team Lead
score variance, combined score, total evaluations completed by QA team, total
evaluations completed by Team Leads.

 

As indicated in report description

 

Accurate and timely reporting either pushed to recipients or available online.

 

21

--------------------------------------------------------------------------------


 

DELIVERABLE SET # 2 — QUARTERLY PROGRAM REVIEWS

·                 Supplier will conduct quarterly Program reviews in person at
AT&T Mobility Headquarters to cover Program highlights, overall account
activity, budget analysis, review key reports and metrics at a management level,
the incentive programs that were run and their results, and to ensure that
stated agreed upon Program objectives are being met (return on investment or
“ROI”). If Program objectives are not being met, team must collectively
establish an action plan to be implemented within [*] to achieve measurable
results within [*].

 

Quarterly reviews as scheduled

 

Evidence of Success:

·                        Quarterly reviews are held as scheduled

 

 

22

--------------------------------------------------------------------------------


 

ATTACHMENT 3

TO EXHIBIT B

PRICE

 

PROGRAM NAME

 

StarTek Tier II Pricing (US)

 

 

 

 

 

Technical Support Tier II,
ANS, TSD. & ETS Programs-
Tenure Level Based on Agent
Tenure in Months

 

[*]
[*]
[*]

 

$[*]
$[*]
$[*]

After Hours Support

 

[*]

 

$[*] Premium on Agent’s applicable Tenured Rates

 

 

[*]

 

$[*] Premium on Agent’s applicable Tenured Rates

 

 

[*]

 

$[*] Premium on Agent’s applicable Tenured Rates

Clerical Support

 

Not to exceed [*] without prior approval of AT&T

 


$[*]

DRUG SCREEN & BACKGROUND CHECK

 

 

 

Passed through at cost (Checks required as a result of attrition will be the
responsibility of StarTek.)

OVERTIME RATE & HOLIDAY

 

 

 

[*]% premium above the applicable Billable Hour rate

NESTING - PRODUCTION

 

 

 

Nesting:  
Tier II Tech Support - $[*]

 

 

 

 

New Hire/Growth:  
Tier II Tech Support - $[*]

TRAINING RATE

 

 

 

Supplemental Training [*].

 

 

 

 

Conversion Training: [*]

 

 

 

 

All Attrition: [*]

 

Notes:

 

a.                           CSR tenure is determined based on the hire date of
such CSR on any AT&T Mobility program. Except as otherwise stated in the Work
Order, the total amount payable by AT&T Mobility for the Services shall be
determined by applying the stated rate of compensation to the Services actually
performed by Supplier. [*]. Holiday Rates shall apply based on applicable
Holidays at the Site. US Holidays (applicable only in the U.S.): New Years Day,
Thanksgiving Day, Labor Day, Christmas Day, Memorial Day, Independence Day.

 

b.                          Domestic Inbound/Outbound telecom. AT&T Mobility
shall be client of record on the (800) service. Subject to AT&T Mobility’s prior
written approval of usage, domestic inbound and outbound telecom charges shall
be [*].

 

c.                           Postage, shredding, express mail, printing, and
courier services, trunking and circuits, reproduction (other than re attrition
training which is borne by Supplier), and travel (Pre-approved by AT&T Mobility)
will all be charged at [*].

 

d.                          Clerical Support $[*] per hour (not to exceed [*]
per [*] without prior approval of the AT&T Mobility contact identified in 2.1 of
this Work Order. Functions shall include, but not be limited to, the following
tasks:

 

23

--------------------------------------------------------------------------------


 

·                  Login ordering, tracking, retiring and maintenance

·                  SOX contact for all AT&T Mobility audits

·                  Clarify maintenance

·                  Submitting and tracking Credits and Adjustments

·                  Sessions Enrollments for training

·                  AT&T Mobility University setups and retires

·                  Course enrollments and completions

·                  Tracking and follow through of all Office of the President
requests

·                  Back up to LRP for all AT&T Mobility reporting

·                  Distribute and ensure follow up on feedback items (Clarify,
Wave, PCS, Tier II, SOA, Direct Fulfillment, etc.), compile results

·                  Gather and summarize results of initiatives (PAR/SRS,
migrations, etc.)

 

24

--------------------------------------------------------------------------------


 


EXHIBIT C


 


INFORMATION SECURITY POLICY

AT&T Supplier Information Security Requirements

 


[*]


 


EXHIBIT D


MANAGEMENT PROCEDURES FOR CHANGE NOTICE


 

1.               AT&T shall have the right to make changes in the scope of the
work and Specification to be performed under this Work Order as set forth in
this Exhibit D. All changes shall be authorized in writing by AT&T Contact
through a Project Change Notice.

 

2.               Supplier shall not make any changes in the scope of the work or
Specification to be performed under this Work Order which have not been
authorized in writing by the AT&T Contact.

 

3.              If Supplier receives instructions, directions or requests to
make any change or changes that will result in a change in the scope of the work
to be performed under this Work Order from anyone other than the AT&T Contact,
Supplier shall promptly notify the AT&T Contact and provide a description of the
proposed change, or changes, the length of the delay, if any, that will result
from the change or changes and the increased cost, if any, that will result from
such change or changes.

 

4.               If Supplier receives instructions, directions, or requests from
AT&T Contact to make any change or changes that will result in a change in the
scope of the work to be performed under this Work Order, Supplier shall
reasonably promptly provide AT&T Contact with the length of the delay, if any,
that will result from the change or changes and the increased cost, if any, that
will result from such change or changes. Supplier shall not proceed to implement
any such change without the written agreement of AT&T Contact and Supplier. To
the extent the development work is delayed as a result of Supplier having no
written authority to proceed with a change or changes to the development
project, Supplier shall not be responsible therefore. Any such changes that are
made by Supplier without written approval of AT&T Contact, other than at the
urging or other affirmative act by the AT&T Contact, shall not excuse any delay
in a delivery date or form the basis for any claim or rationale to increase
Supplier’s pricing.

 

5.               Any delays indirectly or directly affecting the dates in the
Deliverables Matrix that are approved in writing by the AT&TContact shall be
excused, and any increase in the cost must be approved in writing by the AT&T
Contact and shall be added to the Supplier’s price.

 

6.               Notwithstanding any other provision herein, Supplier shall not
be obligated to make any change to this Work Order that would cause Supplier to
violate any law, rule or regulation; would cause Supplier to violate any
contractual obligation of Supplier; or for which the timing and price related to
such change cannot be agreed upon by the parties.

PROJECT CHANGE NOTICE NEXT PAGE

 

25

--------------------------------------------------------------------------------


 

EXHIBIT D

CHANGE NOTICE

 

DATE:

 

 

 

 

 

CLIENT:

 

 

 

 

 

PROJECT:

 

 

 

 

 

DESCRIPTION OF CHANGE:   PHASE      INITIATION

 


ALL SUPPORTING MATERIALS ATTACHED? YES O NO O


 

DATE:

 

 

 

 

 

DATE:

 

 

 

 

 

 

 

 


 


 


 

COST OF CHANGE (IF ANY):         $

 

 

 

DATE: APPROVALS

 

 

 

 

 

 

 

 

 

Supplier

 

Buyer

 

 

 

By:

 

 

By:

 

 

 

 

Printed Name:

 

 

Printed Name:

 

 

 

 

Title:

 

 

Title:

 

 

 

 

Date:

 

 

Date:

 

 

26

--------------------------------------------------------------------------------